Title: To James Madison from Benjamin Henry Latrobe, 18 January 1810
From: Latrobe, Benjamin Henry
To: Madison, James


SirJanuary 18th. 1810
In the original design of the senate chamber submitted to and approved by the late President, it was intended to place a range of seats along the semicircular wall of the room for the accomodation of members of the house of Representatives. This design was in the progress of execution during the summer session, and was observed and remarked upon by several members of the Senate. The result of the conversation which arose upon the subject, was that a committee was appointed to direct the arrangements of the seats of the senate chamber, which committee ordered the seats proposed for the members of the house of representatives to be omitted, & the seats of the senators to be placed the first in order from the wall.
During the time which has elapsed since the commencement of the session this alteration of the first arrangement having become known to the members of congress generally has excited feelings, which it is wished to avoid, and the members of the senate generally have a desire that the original order of seats should be restored. But as there is some delicacy felt as to the manner of reversing the order of the committee of the Senate, and the expenditures of the public buildings are by Law placed under the direction of the President of the United States, I am desired by the Vice President of the United States to state to you, that it is his wish that the original design should be restored, and to request your direction on the subject, as my sanction for so doing. It is my duty to wait upon you to state this wish but I am the principal witness in a very important cause now before the court, and cannot depart therefrom. I have therefore desired the Clerk of the works Mr. Henry S Latrobe to wait upon you with the original documents and to recieve your directions. The alterations will be very easily effected. I am with the highest respect Yrs.
B Henry Latrobe Surv. of the pblic Bldgs U.S.
